DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 19-23, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A cutting force analyser, comprising: 

          •••••••••••••••••••••••••••••••••••••••••••••••••
          the analyser formed to use the weighing means to differentiate between the weight of the object and cutting force applied to it by the knife while cutting the object, to compare the cutting force with the force threshold, and to use the indicating means to communicate how the force compares with the threshold, the indicating means arranged to give a human operator real time signals while the knife is cutting, the analyser being such that different signals indicate:  
when the cutting force is below the threshold; and  
when the cutting force has at least reached the threshold and further, wherein said signals comprise different coloured lights.’

           The subject matter as recited above was not taught, shown, or suggested with the prior art of record. Examiner reviewed PCT/NZ2017/050083, after the East Interference Search. The Applicant incorporates allowable claim 24 into claim 1. Upon review of the 112 rejection the method of assessing a knife utilizing a cutting force analyser according to claim 19 is recited in claim 27 which is consistent with the scope of the subject matter.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852